EXHIBIT 10.2

GUARANTY

GUARANTY dated as of April 15, 2015 (this “Guaranty”) made by each of the
Persons that is a signatory hereto (each individually a “Guarantor” and
collectively, the “Guarantors”) in favor of JPMorgan Chase Bank, National
Association, in its capacity as administrative agent (the “Administrative
Agent”) under the Credit Agreement referred to below for the benefit of the
Administrative Agent, the Canadian Agent, the Lenders and their Affiliates to
the extent provided below.

WITNESSETH:

WHEREAS, Raven Industries, Inc., a South Dakota corporation (the “Borrower”),
the Administrative Agent and certain other financial institutions are
contemporaneously herewith entering into a credit agreement dated as of the date
hereof (as same may be amended, supplemented or otherwise modified and/or
restated from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit to be made by the Lenders
(as defined therein) to the Borrower. Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to them by the Credit Agreement;

WHEREAS, it is a condition precedent to the extension of credit by the Lenders
under the Credit Agreement that each Guarantor execute and deliver this Guaranty
whereby each Guarantor shall guarantee the payment when due of all Liabilities
(as defined below); and

WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and such financial and other support as the Borrower may in the
future provide, to the Guarantors, and in order to (a) induce the Lenders, the
Canadian Agent and the Administrative Agent to enter into the Credit Agreement
and extend credit thereunder, (b) induce the Lenders and their Affiliates to
enter into one or more Swap Agreements permitted by the Credit Agreement (such
agreements, as from time to time amended, supplemented or otherwise modified,
being the “Covered Swap Agreements”) and (c) to induce the Lenders to enter into
agreements relating to Banking Services (as defined below) with the Guarantors,
and because each Guarantor has determined that executing this Guaranty is in its
interest and to its financial benefit, each Guarantor is willing to guarantee
the Obligations.

NOW THEREFORE, in order to induce the Guaranteed Parties (as defined below) to
enter into or extend or continue credit or give financial accommodation under
the Credit Agreement, each Guarantor hereby agrees as follows:

1. Guaranty of Payment. Each Guarantor unconditionally and irrevocably
guarantees to each of the Administrative Agent, the Canadian Agent, the Lenders
and each of their Affiliates party to a Covered Swap Agreement (each
individually, a “Guaranteed Party” and, collectively, the “Guaranteed Parties”)
the punctual payment of all Guaranteed Obligations (as defined below) when the
same are due and payable, whether on demand, at stated maturity, by acceleration
or otherwise, and whether for principal, interest, fees, expenses,
indemnification or otherwise (all of the foregoing sums being the
“Liabilities”); provided that the Liabilities, as to any Guarantor, shall not
include any obligations under any Covered Swap Agreement to the



--------------------------------------------------------------------------------

extent that all or a portion of such Guarantor’s guarantee of such obligations
is or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof). The Liabilities include,
without limitation, interest accruing after the commencement of a proceeding
under bankruptcy, insolvency or similar laws of any jurisdiction. Upon the
failure by any Guarantor to pay punctually any Liability, each other Guarantor
agrees that it shall forthwith on demand pay to the Administrative Agent for the
benefit of the Guaranteed Parties (or in the case of amounts owing under a
Covered Swap Agreement, to the applicable Guaranteed Party) the amount not so
paid. This Guaranty is a guarantee of payment and not of collection only. The
Guaranteed Parties shall not be required to exhaust any right or remedy or take
any action against the Borrower or any other Person or any collateral. Each
Guarantor agrees that, if the Liabilities are declared to be due and payable in
accordance with Article VIII of the Credit Agreement, as between such Guarantor
and the Guaranteed Parties, for the purposes of this Guaranty notwithstanding
any stay, injunction or other prohibition which may prevent, delay or vitiate
any declaration as regards the Borrower, the Liabilities shall immediately
become due and payable by such Guarantor for the purposes of this Guaranty. All
liabilities of the Guarantors hereunder shall be the joint and several
liabilities of each Guarantor.

For purposes hereof, (a) “Guaranteed Obligations” means all Obligations,
together with all (i) Banking Services Obligations and (ii) Swap Agreement
Obligations owing to one or more Lenders or their respective Affiliates;
(b) “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Canadian Administrative Agent, the Issuing Bank or any indemnified party,
individually or collectively, existing on the date hereof or arising thereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, arising or incurred under the Credit
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof; (c) “Banking
Services” means each and any of the following bank services provided to any
Guarantor by any Lender or any of its Affiliates: (i) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (ii) stored value cards, (iii) merchant processing
services, (iv) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services) and (v) foreign currency
exchange; (d) “Banking Services Obligations” means any and all obligations of
the Guarantors, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services; and (e) “Swap Agreement Obligations” means any and all obligations of
the Guarantors, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Covered
Swap Agreement, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Covered Swap Agreement transaction.



--------------------------------------------------------------------------------

To the fullest extent permitted by applicable law, while any Liabilities are
outstanding with respect to a transaction under a Swap Agreement, each ECP
Guarantor (as defined below) hereby jointly and severally absolutely and
unconditionally undertakes, for the benefit of each Supported Guarantor (as
defined below) and any holder of such Liabilities, to provide such funds or
other support as may be needed from time to time to enable each Supported
Guarantor to pay such Liabilities and to pay such funds to the holder of such
Liabilities upon the demand of either the Supported Guarantor or such holder.
Each Guarantor agrees that this keepwell provision constitutes a “keepwell,
support, or other agreement” for the benefit of the Supported Guarantors for
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
above, (a) “ECP Guarantor” means, with respect to any transaction under a Swap
Agreement, any Guarantor that, at the time such transaction is entered into or,
if later, when such Guarantor becomes party to this Guaranty, is an “eligible
contract participant” as defined in section 1a(18) of the Commodity Exchange Act
(and related regulations of the Commodities Futures Trading Commission) by
virtue of having total assets exceeding $10,000,000 and/or satisfying any other
criteria relevant to such status under such section 1a(18) (and related
regulations) and (b) “Supported Guarantor” means, at any time, any Guarantor
that, at such time, is not an “eligible contract participant” as defined in
section 1a(18) of the Commodity Exchange Act and related regulations of the
Commodities Futures Trading Commission, except by virtue of the support of the
ECP Guarantors under this paragraph.

2. Guaranty Absolute. Each Guarantor guarantees that the Liabilities shall be
paid strictly in accordance with the terms of the Credit Agreement and any other
Loan Document, any Swap Agreement of the Guarantors and any agreements relating
to Banking Services (collectively, the “Facility Documents”). The liability of a
Guarantor under this Guaranty is absolute and unconditional irrespective of:
(a) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Facility Documents or Liabilities, or any other amendment
or waiver of or any consent to departure from any of the terms of any Facility
Document or Liability, including any increase or decrease in the rate of
interest thereon; (b) any release or amendment or waiver of, or consent to
departure from, any other guarantee or support document, or any exchange,
release or non-perfection of any collateral, for any of the Liabilities; (c) any
present or future law, regulation or order of any jurisdiction (whether of right
or in fact) or of any agency thereof purporting to reduce, amend, restructure or
otherwise affect any term of any Loan Document or Liability; (d) without being
limited by the foregoing, any lack of validity or enforceability of any Loan
Document or Liability; and (e) any other setoff, defense or counterclaim
whatsoever (other than a defense of payment and performance in full), in any
case, whether based on contract, tort or any other theory, with respect to the
Loan Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, the Borrower or any
other Guarantor.

3. Guaranty Irrevocable. This Guaranty is a continuing guarantee of the payment
of all Liabilities now or hereafter existing and shall remain in full force and
effect until Payment in Full. As used herein “Payment in Full” means all
Liabilities (other than unasserted contingent indemnity obligations as to which
no claim has been made) have been paid in full in cash, the Commitments have
been reduced to zero and all Letters of Credit have expired, have otherwise
terminated or the LC Exposure related thereto has been cash collateralized or a
backup standby Letter of Credit satisfactory to the Administrative Agent and the
applicable Issuing Bank has been delivered to the Administrative Agent as
required under the Credit Agreement.



--------------------------------------------------------------------------------

4. Reinstatement. This Guaranty shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of any of the Liabilities is
rescinded or must otherwise be returned by any Guaranteed Party on the
insolvency, bankruptcy or reorganization of any Guarantor or otherwise, all as
though the payment had not been made.

5. Subrogation. No Guarantor shall exercise any rights which it may acquire by
way of subrogation, by any payment made under this Guaranty or otherwise, until
Payment in Full. If any amount is paid to a Guarantor on account of subrogation
rights under this Guaranty at any time when all the Liabilities have not been
paid in full, the amount shall be held in trust by such Guarantor for the
benefit of the Guaranteed Parties and shall be promptly paid to the
Administrative Agent for the benefit of the Guaranteed Parties to be credited
and applied to the Liabilities, whether matured or unmatured or absolute or
contingent, in accordance with the terms hereof and of the Loan Documents. If a
Guarantor makes payment to the Guaranteed Parties of all or any part of the
Liabilities and Payment in Full has occurred, the applicable Guaranteed Party
shall, at such Guarantor’s request, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Liabilities resulting from such payment.

6. Subordination. Without limiting the Guaranteed Parties’ rights under any
other agreement, any liabilities owed by the Borrower to a Guarantor in
connection with any extension of credit or financial accommodation by a
Guarantor to or for the account of the Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Liabilities,
and such liabilities of the Borrower to such Guarantor, if the Administrative
Agent so requests, shall be collected, enforced and received by such Guarantor
as trustee for the Guaranteed Parties and shall be paid over to the
Administrative Agent for the benefit of the Guaranteed Parties on account of the
Liabilities but without reducing or affecting in any manner the liability of
such Guarantor under the other provisions of this Guaranty.

7. Payments Generally. All payments by a Guarantor hereunder shall be made in
the manner, at the place and in the currency (the “Payment Currency”) required
by the applicable Loan Document; provided, however, that if the Payment Currency
is other than Dollars, a Guarantor may, at its option (or, if for any reason
whatsoever such Guarantor is unable to effect payments in the foregoing manner,
such Guarantor shall be obligated to) pay to the applicable Guaranteed Party at
its principal office the equivalent amount in Dollars computed in the same
manner as, and such Guarantor shall indemnify the applicable Guaranteed Party to
the same extent as set forth in, Section 9.17 of the Credit Agreement.

8. Certain Taxes. Any and all payments by or on account of any obligation of any
Guarantor hereunder shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Guarantor shall be increased



--------------------------------------------------------------------------------

as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 8) the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made. As soon as practicable after any payment of Taxes by any Guarantor to a
Governmental Authority pursuant to this Section 8, such Guarantor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

9. Representations and Warranties. Each Guarantor represents and warrants that:
(a) the execution, delivery and performance of this Guaranty by such Guarantor
(i) are within such Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or limited liability
company and, if required, stockholder or similar action on the part of such
Guarantor, (ii) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (iii) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of such Guarantor or any of its Subsidiaries or any
order of any Governmental Authority and (iv) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
such Guarantor or of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by such Guarantor or any of its
Subsidiaries; (b) this Guaranty has been duly executed and delivered by such
Guarantor and constitutes the legal, valid and binding obligation of such
Guarantor enforceable against such Guarantor in accordance with its terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditors’ rights generally; and
(c) in executing and delivering this Guaranty, such Guarantor has (i) without
reliance on any Guaranteed Party or any information received from any Guaranteed
Party and based upon such documents and information it deems appropriate, made
an independent investigation of the transactions contemplated hereby and the
Borrower, the Borrower’s businesses, assets, operations, prospects and
condition, financial or otherwise, and any circumstances which may bear upon
such transactions, the Borrower or the obligations and risks undertaken herein
with respect to the Liabilities; (ii) adequate means to obtain from the Borrower
on a continuing basis information concerning the Borrower; (iii) full and
complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents; and (iv) not relied and will not rely upon
any representations or warranties of any Guaranteed Party not embodied herein or
any acts heretofore or hereafter taken by any Guaranteed Party (including but
not limited to any review by any Guaranteed Party of the affairs of the
Borrower). Each Guarantor agrees that the foregoing representations and
warranties shall be deemed to have been made by such Guarantor on the date of
this Guaranty and on the date of each Borrowing and each issuance request with
respect to each Letter of Credit requested under the Credit Agreement.

10. Limitation on Obligations. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary,



--------------------------------------------------------------------------------

the amount of such liability shall, without any further action by the Guarantors
or any Guaranteed Party, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”). This Section 10 with respect to the Maximum Liability of
the Guarantors is intended solely to preserve the rights of the Guaranteed
Parties hereunder to the maximum extent not subject to avoidance under
applicable law, and neither the applicable Guarantor nor any other Person shall
have any right or claim under this Section 10 with respect to the Maximum
Liability, except to the extent necessary so that the obligations of the
Guarantors hereunder shall not be rendered voidable under applicable law.

Each Guarantor agrees that the Liabilities may at any time and from time to time
exceed the Maximum Liability of such Guarantor, and may exceed the aggregate
Maximum Liability of all other Guarantors, without impairing this Guaranty or
affecting the rights and remedies of the Guaranteed Parties hereunder. Nothing
in this Section 10 shall be construed to increase any Guarantor’s obligations
hereunder beyond its Maximum Liability.

In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by all Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or other means).
Nothing in this Section 10 shall affect any Guarantor’s several liability for
the entire amount of the Liabilities (up to such Guarantor’s Maximum Liability).
Each Guarantor covenants and agrees that its right to receive any contribution
under this Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to all the Liabilities. The provisions of this Section 10
are for the benefit of both the Guaranteed Parties and the Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

11. Application of Payments. All payments received by the Administrative Agent
hereunder shall be applied by the Administrative Agent to payment of the
Liabilities in accordance with the Credit Agreement.



--------------------------------------------------------------------------------

12. No Waiver; Amendments; Cumulative Remedies. No failure or delay by the
Administrative Agent or any other Guaranteed Party in exercising any right or
power under this Guaranty shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Guaranty or consent to any
departure by any Guarantor therefrom shall in any event be effective unless in
writing signed by the Administrative Agent with the concurrence or at the
direction of the Lenders required under Section 9.02 of the Credit Agreement and
then only to the extent in such writing specifically set forth.

13. Setoff. Each Guarantor agrees that, in addition to (and without limitation
of) any right of setoff, banker’s lien or counterclaim the Guaranteed Parties
may otherwise have, each Guaranteed Party shall be entitled, if an Event of
Default shall have occurred and be continuing, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of such Guarantor at any of such Guaranteed Party’s offices, in Dollars
or in any other currency, against any amount payable by such Guarantor under
this Guaranty which is not paid when due (regardless of whether such balances
are then due to such Guarantor), in which case it shall promptly notify such
Guarantor thereof; provided that the Guaranteed Parties’ failure to give such
notice shall not affect the validity thereof.

14. Formalities. Each Guarantor waives presentment, notice of dishonor, protest,
notice of acceptance of this Guaranty or incurrence of any Liability and any
other formality with respect to any of the Liabilities or this Guaranty.

15. Expenses. The Guarantors shall reimburse the Guaranteed Parties on demand
for all reasonable and documented out-of-pocket costs, expenses and charges
(including without limitation reasonable and documented fees and charges of
counsel (provided that attorneys’ fees, charges and disbursements shall be
limited to (i) one outside counsel for the Administrative Agent, any Issuing
Bank or any Lender or Affiliate of a Lender (and, in the case of an actual
conflict of interest, one additional counsel to all such persons similarly
situated) and (ii) one local counsel in each separate relevant jurisdiction))
incurred by such Guaranteed Parties in connection with the enforcement of this
Guaranty. The obligations of each Guarantor under this Section shall survive the
termination of this Guaranty.

16. Benefit of Agreement. The terms and provisions of this Guaranty shall be
binding upon and inure to the benefit of the Guarantors, the Administrative
Agent and the other Guaranteed Parties and their respective successors and
assigns (including all Persons who become bound as a debtor to this Guaranty),
except that no Guarantor shall have the right to assign its rights or delegate
its obligations under this Guaranty or any interest herein, without the prior
written consent of the Administrative Agent.

17. Headings. The title of and section headings in this Guaranty are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Guaranty.



--------------------------------------------------------------------------------

18. CHOICE OF LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

19. CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH PARTY HERETO HEREBY
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY GUARANTEED PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN CLAUSE (B) OF
THIS SECTION. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------

21. Termination. This Guaranty shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until Payment in Full.

22. Entire Agreement. This Guaranty alone sets forth the entire understanding of
each Guarantor and the Guaranteed Parties relating to the guarantee of the
Liabilities and constitutes the entire contract between the parties relating to
the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

23. Counterparts. This Guaranty may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Guaranty by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Guaranty by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Guaranty.

24. Additional Subsidiary Guarantors. Pursuant to Section 5.10 of the Credit
Agreement, certain Subsidiaries are from time to time required to enter into
this Guaranty as a Guarantor. Upon execution and delivery after the date hereof
by the Administrative Agent and a Subsidiary of a supplement in the form of
Exhibit A hereto, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require the consent of any Guarantor hereunder
or of any Guaranteed Party. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party hereto.

25. Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement. Notices to the
Guarantors shall be sent to them at the address set forth under its signature
below or at such other address as they may specify in a writing delivered to the
Administrative Agent in the manner specified by such Section 9.01.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed and delivered by its authorized officer as of the date first above
written.

 

RAVEN INDUSTRIES, INC., a South Dakota corporation By:

/s/ Steven Brazones

Name: Steven Brazones

Title: Vice President, Chief Financial Officer

and Treasurer

Address:

205 East 6th Street

Sioux Falls, South Dakota 57104

Attention: Jacob Wurth

AEROSTAR INTERNATIONAL, INC., a

South Dakota corporation

By:

/s/ Steven Brazones

Name: Steven Brazones

Title: Chief Financial Officer and Treasurer

Address:

205 East 6th Street

Sioux Falls, South Dakota 57104

Attention: Jacob Wurth

INTEGRA PLASTICS, INC., a South Dakota corporation By:

/s/ Steven Brazones

Name: Steven Brazones

Title: Chief Financial Officer and Treasurer

Address:

205 East 6th Street

Sioux Falls, South Dakota 57104

Attention: Jacob Wurth



--------------------------------------------------------------------------------

VISTA RESEARCH, INC., a California corporation By:

/s/ Steven Brazones

Name: Steven Brazones

Title: Treasurer

Address: 205 East 6th Street Sioux Falls, South Dakota 57104 Attention: Jacob
Wurth



--------------------------------------------------------------------------------

EXHIBIT A

TO GUARANTY

SUPPLEMENT NO.          dated as of             , 20     (this “Supplement”) to
the Subsidiary Guaranty dated as of April [    ], 2015 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Guaranty”),
by Raven Industries, Inc. (the “Borrower”) and the Subsidiaries of the Borrower
that are parties thereto (each individually, a “Guarantor” and collectively, the
“Guarantors”) in favor of the Administrative Agent (as defined below) for the
benefit of the Guaranteed Parties (as defined below).

Reference is made to the Credit Agreement dated as of April [    ], 2015 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement, as
applicable.

The Guarantors have entered into the Guaranty in order to induce the Guaranteed
Parties to extend credit and take other actions pursuant to the Loan Documents.
Pursuant to Section 5.10 of the Credit Agreement, the undersigned Subsidiary is
required to enter into the Guaranty as a Guarantor. Section 24 of the Guaranty
provides that additional Subsidiaries of the Borrower may become Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty in order to induce
the Guaranteed Parties to extend and continue the extension of credit pursuant
to the Credit Agreement and/or to enter into and perform under other Loan
Documents.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 24 of the Guaranty, the New Guarantor by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Guarantor
hereby (a) agrees to all the terms thereof and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof (with all references to “the
Guaranty” in Section 9 of the Guaranty being deemed references to the Guaranty
as modified by this Supplement) and (b) without limiting the foregoing,
guarantees the punctual payment of all Liabilities, when the same are due and
payable, whether on demand, at stated maturity, by acceleration or otherwise.
Henceforth, each reference to a “Guarantor” in the Guaranty shall be deemed to
include the New Guarantor. The Guaranty is hereby incorporated herein by
reference.

SECTION 2. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.

SECTION 3. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.



--------------------------------------------------------------------------------

SECTION 4. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

SECTION 5. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below.

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[Name of New Guarantor] By:

 

Name:

 

Title:

 

Address:

 

 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:

 

Name:

 

Title:

 

 

-2-